DETAILED ACTION

1.	This is in response to the application filed on 06/08/2020. The original filing includes claims 1-23. Therefore, Claims 1-23 are presented for examination. Now claims 1-23 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
3. 	The drawing filed on 06/08/2020 are accepted.

Oath/Declaration
4. 	For the record, the Examiner acknowledges that the Oath/Declaration submitted on 07/24/2020 has been accepted. 

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 07/24/2020 and 10/03/2020 have been considered. The submissions are in compliance with the provisions of 37 CFR 1.97. Forms PTO-1449s are signed and attached hereto.

Priority
6.	Acknowledgment is made of domestic priority data as claimed by applicant application is a provisional application 62,858,586 filed 06/07/2019.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US patent No. 10,303,860
8.	Claims 1, 17-18, 20, and 22 of instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-7, 11, 13, 17-18, 28, and 49 of patented No. 10,303,860. Although the claims at issue are not identical, they are not patentably distinct from each other because the device claims of US Patent No. 10,303,860 and recites the same subject matter throughout the processing device that controls data flow to a resource. The claim language does not differentiate the concept.  
 Dependent claims are rejected in similar manner.
This is a provisional nonstatutory double patenting rejection.
Instant Application No. 16/895,043
US patent No. 10,303,860
17. An electric power meter comprising:
1. An intelligent electronic device (IED) comprising:
at least one sensor coupled an electrical power distribution system, the at least
one sensor configured to measure at least one parameter of the electrical power
distribution system and generate at least one analog signal indicative of the at least one
parameter;
at least one sensor coupled to at least one power line of an electrical power distribution system and configured for measuring at least one power parameter of the at least one power line and generating at least one analog signal indicative of the at least one power parameter;
at least one analog-to-digital converter configured to receive the at least one
analog signal and convert the at least one analog signal to at least one digital signal;
at least one analog to digital converter coupled to the at least one sensor configured for receiving the at least one analog signal and converting the at least one analog signal to at least one digital signal;
at least one processor configured to receive the at least one digital signal and calculate at least one power parameter of the electrical power distribution system; and a communication device for coupling the meter to a network, querying a security server for user credentials upon a user attempting to log into the meter and retrieving the user credentials,

at least one first processor configured for executing at least one application, the at least one application requiring a security key, the security key including at least one component with each of the at least one component being stored in a different location, the security key being generated by iteratively encrypting a key with the at least one component

.
.
.
wherein the at least one processor compares the retrieved user credentials to credentials used in the log in attempt to grant access to the meter.
the at least one second processor configured to receive a message from the at least one first processor, retrieve the security key from at least one location, decrypt the message and return the decrypted message to the at least one first processor, and a storage device that stores measured and calculated data, wherein the message is a request for access to data stored in the storage device, wherein the message includes a payload key to be decrypted by the security key and the returned decrypted message includes a decrypted payload key to decrypt the at least one application in the at least one first processor.
18. The meter of claim 17, wherein the at least one processor caches the retrieved user credentials in a memory of the meter and requeries the security server upon the retrieved user credentials expiring.
wherein at least one of the at least one component is changed after a predetermined period of time; at least one second processor in communication with the at least one first processor,


9.	This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
10.	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-4, 7, 9-11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. U.S. 2018/0066860 hereinafter “Carlson” Published Mar. 8, 2018 in view of Paul J. Dawes US 11,343,380 hereinafter “Dawes” Filed Jan. 22, 2019. 

Regarding claim 1. Carlson teaches: A system comprising (Carlson, see ¶ [0003]):
a network for coupling devices and enabling the transmission of data between the devices (Carlson, see FIGs. 1 and 2 items 114, 126, 128, 212, 214 and 222 and related texts);
at least one security server coupled to the network including a first memory (Examiner note: Carlson does not explicitly discloses BOLD limitation; and furthermore, examiner pointing out every server which in this case consisted of computers and each computer inherently consist of memory which in this case examiner equates with first memory; Carlson, see FIG. 1 items 128, 180, and 182 and related texts along with ¶ [0030], “Control server 128 may be a server computer (or a cluster/farm of server computers) that is remote from site 104. Control server 128 may be operated by, for example, the installer or service provider of EGS system 102, a utility company, or some other entities. Network 126 may comprise a public network, such as the Internet, a private network, a virtual private network (VPN), and/or the like with a wired and/or wireless network connection”), the first memory configured to store security configurations for a plurality of meters (Examiner note: Carlson does not explicitly discloses BOLD limitation; Carlson, see FIG. 2 item 118 which is couples to item 124 that is coupled to network 126 and Control server 128 along with ¶¶ [0028 and 0030]); and
the plurality of meters (Carlson, see FIG. 2 item 212 along with ¶ [0038]), each meter of the plurality of meters (Carlson, see FIG. 2 item 214 along with ¶ [0038]) including: a communication device for coupling the meter to the network and receiving the security configuration for the meter (Examiner note: Carlson does not explicitly discloses BOLD limitation; Carlson, see FIG. 2 item 214 and FIG. 1 along with ¶ [0038], “Meters 212 and 214 and EG system 206 are communicatively coupled to gateway 210 through, for example, wired connections (such as Ethernet, controller area network (CAN), RS232, RS485, etc.) or wireless connections (such as ZigBee®, Wi-Fi, WiMax, cellular, etc.). Gateway 210 may be connected to network 222, which may include a network, such as a virtual private network (VPN), of a PY system installer or provider, for example, a utility company. Network 222 may be connected to one or more servers, such as control server 128, web server 180, and database server 182 of FIG. 1”), and
a second memory for storing the security configuration in a local database (Examiner note: Carlson does not explicitly discloses BOLD limitation; Carlson, see ¶ [0102], “include a variety of data stores and other memory and storage media … These can reside in a variety of locations, such as on a storage medium local to (and/or resident in) one or more of the computers or remote from any or all of the computers across the network”).
Carlson does not explicitly discloses: security server and security configuration
However Dawes teaches: security server and security configuration (Dawes, see col. 4 lines 56-67 and col. 5 lines 12-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carlson with the teaching of Dawes because the use of Dawes’ idea (Dawes, abstract) could provide Carlson (Carlson, page 1 para. [0002]) the ability to integrate security configurations through security system among devices by using automation rules that can coordinates within central monitoring station (CMS) for tighter integration between devices, “the link between the security servers 104 and CMS 199 provides tighter integration between home security and self-monitoring devices and the gateway 102. Such integration enables advanced security capabilities such as the ability for CMS personnel to view photos taken at the time” (Dawes, col. 7 lines 48-52).

Regarding claim 2. The combination of Carlson and Dawes teach all the limitations of claim 1. Further Carlson teaches: wherein the first memory further includes a mapping of each meter to security credentials of individual users (Carlson, see ¶ [0031], “control server 128 can carry out various tasks for monitoring and controlling the performance of EGS system 102. For example, site gateway 124 may collect system operating statistics, such as the amount of PV energy produced (via PV inverter 106), the energy flow to and from utility grid 114 (via utility meter 118), the amount of energy stored in energy storage device 112, and so on. Site gateway 124 may then send this data to control server 128 for long-term logging and system performance analysis”).

Regarding claim 3. The combination of Carlson and Dawes teach all the limitations of claim 1. Further Carlson teaches communication device of each meter in FIG. 2. Carlson does not explicitly discloses: pull the security configuration from the security server without the security server knowing the network address of the meter
However Dawes teaches: pull the security configuration from the security server without the security server knowing the network address of the meter (Dawes, see col. 26 lines 31-49, “Functions of the remote service APis 1212 of an embodiment use a remote PanelConnect API 1224 which resides in memory on the gateway 1202 … The remote PanelConnect API 1224 provides the underlying Security System Interfaces 1226 used to communicate with and control one or more types of security panel via wired link 1230 and/or RF link 3. The PanelConnect API 1224 provides responses and input to the remote services APis 1226, and in tum translates function calls and data to and from the specific protocols and functions supported by a specific implementation of a Security Panel ( e.g. a GE Security Simon XT or Honeywell Vista 20P). In an embodiment, the PanelConnect API 1224 uses a 345 MHz RF transceiver or receiver hardware/firmware module to communicate wirelessly to the security panel and directly to a set of 345 MHz RF-enabled sensors and devices, but the embodiment is not so limited” and col. 41 lines 66-67, “The device controller of an embodiment is an energy meter”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carlson with the teaching of Dawes because the use of Dawes’ idea (Dawes, abstract) could provide Carlson (Carlson, page 1 para. [0002]) the ability to integrate security configurations through security system among devices by using automation rules that can coordinates within central monitoring station (CMS) for tighter integration between devices, “the link between the security servers 104 and CMS 199 provides tighter integration between home security and self-monitoring devices and the gateway 102. Such integration enables advanced security capabilities such as the ability for CMS personnel to view photos taken at the time” (Dawes, col. 7 lines 48-52).
Regarding claim 4. The combination of Carlson and Dawes teach all the limitations of claim 1. Further Dawes teaches: wherein the security server sends a notification to each meter when a security configuration has changes and the meter pulls the changed security configuration after receiving the notification (Dawes, first see col. 9 lines 37-55, “Network Manager 222 defines and manages security and self-monitoring devices that are deployed on a network (site). This component handles the creation, modification, deletion and configuration of the devices, as well as the creation of automations, schedules and notification rules associated with those devices”; then see col. 28 lines 17-21, “When the system installation is finished, the iConnect servers send a notification of the installation, along with sensor set up information, and electronic verification of the test process for all sensors to the service provider”, and last see col. 41 lines 66-67, “The device controller of an embodiment is an energy meter”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carlson with the teaching of Dawes because the use of Dawes’ idea (Dawes, abstract) could provide Carlson (Carlson, page 1 para. [0002]) the ability to integrate security configurations through security system among devices by using automation rules that can coordinates within central monitoring station (CMS) for tighter integration between devices, “the link between the security servers 104 and CMS 199 provides tighter integration between home security and self-monitoring devices and the gateway 102. Such integration enables advanced security capabilities such as the ability for CMS personnel to view photos taken at the time” (Dawes, col. 7 lines 48-52). 

Regarding claim 7. The combination of Carlson and Dawes teach all the limitations of claim 1. Further Dawes teaches: wherein the security configuration for each meter includes a device profile for the meter, the device profile including security and non-security parameters (Dawes, first see FIG. 2 item 260 and related texts that is receiving data from Sensor, Security Panel, … Profiles; then see col. 10 lines 50-67, “Although the format is flexible enough to allow the addition of any type of future device, pre-defined XML profiles are currently available for adding common types of devices such as sensors (SensorConnect), home security panels (PanelConnect) and IP cameras (CameraConnect)”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carlson with the teaching of Dawes because the use of Dawes’ idea (Dawes, abstract) could provide Carlson (Carlson, page 1 para. [0002]) the ability to integrate security configurations through security system among devices by using automation rules that can coordinates within central monitoring station (CMS) for tighter integration between devices, “the link between the security servers 104 and CMS 199 provides tighter integration between home security and self-monitoring devices and the gateway 102. Such integration enables advanced security capabilities such as the ability for CMS personnel to view photos taken at the time” (Dawes, col. 7 lines 48-52). 

Regarding claim 9. The combination of Carlson and Dawes teach all the limitations of claim 1. Further Carlson teaches applicable to each meter in FIG. 2. Carlson does not explicitly discloses: wherein the security configuration is a single list of user credentials
However Dawes teaches: wherein the security configuration is a single list of user credentials (Dawes, first see col. 4 lines 56-67 and col. 5 lines 12-19 for security configuration and then see col. 6 lines 62-67 and first paragraph of col. 7 in addition to details on col. 32 lines 21-53 that reads on applicant’s limitations).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carlson with the teaching of Dawes because the use of Dawes’ idea (Dawes, abstract) could provide Carlson (Carlson, page 1 para. [0002]) the ability to integrate security configurations through security system among devices by using automation rules that can coordinates within central monitoring station (CMS) for tighter integration between devices, “the link between the security servers 104 and CMS 199 provides tighter integration between home security and self-monitoring devices and the gateway 102. Such integration enables advanced security capabilities such as the ability for CMS personnel to view photos taken at the time” (Dawes, col. 7 lines 48-52). 

Regarding claim 10. The combination of Carlson and Dawes teach all the limitations of claim 9. Further Carlson teaches meter of the plurality of meters in FIG. 2. and ¶ [0039], “Meter 212 may be connected to utility grid 202 for measuring the total electrical energy from the utility grid that is used by a site or the electrical energy sent from the site to the utility grid … only meter 212 may be present for measuring the net load at the site, and the gross electric load at the site may then be determined based on the net load and PY energy production ( e.g., measured by EG system 206). In some other implementations, only meter 214 may be present for measuring the gross electric load, and the net load at the site may then be determined based on the gross electric load and the PV energy production”; Carlson does not explicitly discloses: wherein the list identifies which specific user has access to
However Dawes teaches: wherein the list identifies which specific user has access to (Dawes, first see FIG. 2 item 220 and related texts along with col. 9 lines 32-36 “It is also where a user's access to networks is defined”, that reads on applicant’s limitations).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carlson with the teaching of Dawes because the use of Dawes’ idea (Dawes, abstract) could provide Carlson (Carlson, page 1 para. [0002]) the ability to integrate security configurations through security system among devices by using automation rules that can coordinates within central monitoring station (CMS) for tighter integration between devices, “the link between the security servers 104 and CMS 199 provides tighter integration between home security and self-monitoring devices and the gateway 102. Such integration enables advanced security capabilities such as the ability for CMS personnel to view photos taken at the time” (Dawes, col. 7 lines 48-52).

Regarding claim 11. The combination of Carlson and Dawes teach all the limitations of claim 9. Further Carlson teaches meter of the plurality of meters in FIG. 2. and ¶ [0039], “Meter 212 may be connected to utility grid 202 for measuring the total electrical energy from the utility grid that is used by a site or the electrical energy sent from the site to the utility grid … only meter 212 may be present for measuring the net load at the site, and the gross electric load at the site may then be determined based on the net load and PY energy production ( e.g., measured by EG system 206). In some other implementations, only meter 214 may be present for measuring the gross electric load, and the net load at the site may then be determined based on the gross electric load and the PV energy production”; Carlson does not explicitly discloses: wherein the list identifies which specific user has access to
However Dawes teaches: wherein the security configuration includes a plurality of users arranged in at least one group, access permissions to … being based on the at least one group (Dawes, see col. 34 lines 53-63, “EnrollDevice(ID, type, name, zone, group); SetDeviceParameters(ID, type, Name, zone, group), GetDeviceParameters(zone); and RemoveDevice (zone)”, that reads on applicant’s limitations).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carlson with the teaching of Dawes because the use of Dawes’ idea (Dawes, abstract) could provide Carlson (Carlson, page 1 para. [0002]) the ability to integrate security configurations through security system among devices by using automation rules that can coordinates within central monitoring station (CMS) for tighter integration between devices, “the link between the security servers 104 and CMS 199 provides tighter integration between home security and self-monitoring devices and the gateway 102. Such integration enables advanced security capabilities such as the ability for CMS personnel to view photos taken at the time” (Dawes, col. 7 lines 48-52). 

Regarding claim 13. The combination of Carlson and Dawes teach all the limitations of claim 1. Further Dawes teaches wherein the communication device transmits a security event to the security server for storage in a log (Dawes, first see col. 4 lines 56-67 and col. 5 lines 12-19 for security event then see col. 9 lines 49-55, “A Log Data Manager 226 performs ongoing transfers of current device state data to the historical data log tables”, that reads on applicant’s limitations).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carlson with the teaching of Dawes because the use of Dawes’ idea (Dawes, abstract) could provide Carlson (Carlson, page 1 para. [0002]) the ability to integrate security configurations through security system among devices by using automation rules that can coordinates within central monitoring station (CMS) for tighter integration between devices, “the link between the security servers 104 and CMS 199 provides tighter integration between home security and self-monitoring devices and the gateway 102. Such integration enables advanced security capabilities such as the ability for CMS personnel to view photos taken at the time” (Dawes, col. 7 lines 48-52).

Regarding claim 16. The combination of Carlson and Dawes teach all the limitations of claim 13. Further Dawes teaches wherein the log is fed into an intrusion detection system (IDS) for analysis, wherein the IDS system generates an alert based events indicative of an intrusion by an attacker (Examiner note: examiner equates applicant’s intrusion detection system IDS to Dawes “Security Engine 304”; Dawes, first see FIG. 2 items 240 and 220 and FIG. 3 item 304 and related texts along with col. 12 lines 45-63 and col. 21 lines 60-67, “The Security Engine 304 provides robust protection against intentional and unintentional intrusion into the integrated security system network”, that reads on applicant’s limitations).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carlson with the teaching of Dawes because the use of Dawes’ idea (Dawes, abstract) could provide Carlson (Carlson, page 1 para. [0002]) the ability to integrate security configurations through security system among devices by using automation rules that can coordinates within central monitoring station (CMS) for tighter integration between devices, “the link between the security servers 104 and CMS 199 provides tighter integration between home security and self-monitoring devices and the gateway 102. Such integration enables advanced security capabilities such as the ability for CMS personnel to view photos taken at the time” (Dawes, col. 7 lines 48-52). 

12.	Claims 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Paul J. Dawes US 11,343,380 hereinafter “Dawes” Filed Jan. 22, 2019  in view of Brockmann et al. U.S. 8,250,246 hereinafter “Brockmann” Patented Aug. 21, 2012. 

Regarding claim 17. Dawes teaches: An electric power meter comprising (Dawes, see col. 41 lines 66-67, “The device controller of an embodiment is an energy meter”):
at least one sensor (Dawes, see FIG. 3 item 312 and FIG. 12 sensors) coupled an electrical power distribution system (Dawes, see FIG. 1 item 114 and related texts along with ¶ [0028]), the at least one sensor configured to measure at least one parameter of the electrical power distribution system (Dawes, see col. 21 lines 3-15, “The change needed to support this in PanelConnect is a configuration parameter specifying the panel type connection that is being utilized”);
and a communication device for coupling the meter to a network (Dawes, see FIG. 1 items 106, 108 and 120 and related texts along with col. 41 lines 66-67, “The device controller of an embodiment is an energy meter”), querying a security server for user credentials upon a user attempting to log into the meter and retrieving the user credentials, wherein the at least one processor compares the retrieved user credentials to credentials used in the log in attempt to grant access to the meter (Dawes, first see FIG. 2 item 220 and related texts along with col. 9 lines 32-36 “It is also where a user's access to networks is defined”, and see col. 4 lines 56-67 and col. 5 lines 12-19 for security event then see col. 9 lines 49-55, “A Log Data Manager 226 performs ongoing transfers of current device state data to the historical data log tables”, that reads on applicant’s limitations)
Dawes does not explicitly discloses: and generate at least one analog signal indicative of the at least one parameter … at least one analog-to-digital converter configured to receive the at least one analog signal and convert the at least one analog signal to at least one digital signal
However Brockmann teaches: at least one analog-to-digital converter configured to receive the at least one analog signal and convert the at least one analog signal to at least one digital signal (Brockmann, see col. 5 lines 8-35, “The sensors can receive information on operational parameters internally of the control module 200 … The sensors 211A, 211B to 211N may generate analog signals that represent the measured values … each analog parameter value may have its own Analog to Digital Converter (ADC)”);
at least one processor configured to receive the at least one digital signal and calculate at least one power parameter of the electrical power distribution system (Brockmann, see col. 5 lines 17-28, “The sensors can also receive external analog or digital signals from other components of the optoelectronic device 100 that indicate other operational parameters such as, for example, laser bias current, transmit power, receive power, laser wavelength, laser temperature, and Thermo Electric Cooler (TEC) current”) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dawes with the teaching of Brockmann because the use of Brockmann’s idea (Brockmann, abstract) could provide Dawes (Dawes, abstract) the ability to convert analog signal to digital and vice versa and calculate a power parameter, “The sensors can receive information on operational parameters internally of the control module 200 … The sensors 211A, 211B to 211N may generate analog signals that represent the measured values … each analog parameter value may have its own Analog to Digital Converter (ADC)” (Brockmann, col. 5 lines 17-28).

Regarding claim 18. The combination of Dawes and Brockmann teach all the limitations of claim 17. Further Dawes teaches wherein the at least one processor caches the retrieved user credentials in a memory of the meter and requeries the security server upon the retrieved user credentials expiring (Dawes, first see col. 4 lines 56-67 and col. 5 lines 12-19 and col. 41 lines 66-67, “The device controller of an embodiment is an energy meter” and for security configuration and then see col. 6 lines 62-67 and first paragraph of col. 7 in addition to details on col. 32 lines 21-53 that reads on applicant’s limitations).

Regarding claim 19. The combination of Dawes and Brockmann teach all the limitations of claim 18. Further Dawes teaches wherein the at least one processor limits the number of user credentials stored in the memory (Dawes, see col. 26 lines 14-30, “which provide security system functionality (e.g. ARM/DISARM panel, sensor state, get/ set panel configuration parameters … Parameters="ExitDelay=30” that reads on applicant’s limitations).

Regarding claim 20, this claim defines a device claim that corresponds to system claim 13 and does not define beyond limitations of claim 13. Therefore, claim 20 is rejected with the same rational as in the rejection of claim 13.

Regarding claim 22, this claim defines a method claim that corresponds to device claim 17 and does not define beyond limitations of claim 17. Therefore, claim 22 is rejected with the same rational as in the rejection of claim 17. In addition method claim 22 disclosing certificate, second certificate and private/public key that Dawes teaches a method (Dawes, see col. 28 lines 58-60), (Dawes, see col. 6 lines 62-67, “Regarding security for the IP communications ( e.g., authentication, authorization, encryption, anti-spoofing, etc), the integrated security system uses SSL to encrypt all IP traffic, using server and client-certificates for authentication”) (Dawes, see col. 6 lines 66-67 and col. 7 lines 1-23, “as well as authentication in the data sent over the SSL-encrypted channel. For encryption, integrated security system issues public/private key pairs at the time/place of manufacture, and certificates are not stored in any online storage … The integrated security system 100 of an embodiment includes the gateway 102 and the security servers 104 coupled to the conventional home security system 110”).
13.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Paul J. Dawes US 11,343,380 hereinafter “Dawes” Filed Jan. 22, 2019  in view of Brockmann et al. U.S. 8,250,246 hereinafter “Brockmann” Patented Aug. 21, 2012 and further in view of Hampel et al. US 8,949,055 hereinafter “Hampel” Patented Feb. 3, 2015. 

Regarding claim 23. The combination of Dawes and Brockmann teach all the limitations of claim 22. The combination of Dawes and Brockmann do not explicitly discloses: generating a message to be transmitted to the security server; computing a hash value of the message; generating a signature using the private key; and transmitting a combined message to the security server, the combined message including the message, the hash and the signature,  wherein the security server verifies the signature and hash to authenticate the message came from a valid meter
However Hampel teaches: generating a message to be transmitted to the security server; computing a hash value of the message; generating a signature using the private key; and transmitting a combined message to the security server, the combined message including the message, the hash and the signature, wherein the security server verifies the signature and hash to authenticate the message came from a valid meter (Hampel, first see FIG. 3 and related texts regarding message generator SML value and ESS 192 signature and check signature along with col. 7 lines 28-48, “Electronic signatures, and increasingly digital signatures, are used as electronic identity validation in processing data and more often digital signatures (this is a cryptographic method in which a digit is added to a particular "message" … a Private Key and a Public Key. The private key is not tied directly to the message in a digital signature but to its Hash-value that is computed through the Hash-function ( e.g. SHA-1) by the message ”, that reads on applicant’s limitations).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dawes and Brockmann with the teaching of Hampel because the use of Hample’s idea (Hampel, abstract) could provide Dawes (Dawes, abstract) in view of Brockmann (Brockmann, abstract) the ability to include message that is generated and hashed by generating signature using a private key where it is transmitted and being verified to authenticate the message, “Electronic signatures, and increasingly digital signatures, are used as electronic identity validation in processing data and more often digital signatures (this is a cryptographic method in which a digit is added to a particular "message" … a Private Key and a Public Key. The private key is not tied directly to the message in a digital signature but to its Hash-value that is computed through the Hash-function ( e.g. SHA-1) by the message ”, that reads on applicant’s limitations” (Hampel, col. 7 lines 28-48).

Allowable subject matter
14.	Claims 5-6, 8, 12, 14-15, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable (in view of other limitations of the independent claims) if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further overcoming other rejections or objections that might have been rendered above. The detail reason for allowance will be furnished upon allowance of the application.


Examiner note:
15.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seminario et al. US 20170063566 A1- discloses an intelligent electronic device (IED) configured for use in an Internet of Things (IoT) environment. The IoT environment of the present disclosure may include one or more objects or things in addition to the IED coupled together via a network, where each device is configured for IoT communication.
Xia et al. 2018 IEEE Access, “Secure Session Key Management Scheme for Meter-Reading System Based on LoRa Technology”, discloses a lightweight key management scheme can update the session keys automatically and remotely. So, our proposed key management method can be used to the LoRa-WAN architecture to realize more secure, fast access and remote communication for smart meters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571). The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437